       Case 1:20-cv-10617-WGY Document 419 Filed 05/18/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS




         SAVINO et al
                    Plaintiff
                                                        CIVIL ACTION
               V.
                                                        NO.   1:20-10617-WGY


         HODGSON et al
                    Defendant




                                   ORDER OF DISMISSAL




 YOUNG, DJ ,




       In accordance with the Court's allowance of the parties’ joint motion for final
approval of class action settlement entered on May 18, 2021, it is hereby ORDERED that
the above-entitled action be and hereby is dismissed.




                                                        By the Court,




 May 18, 2021                                             /s/ Jennifer Gaudet
Date                                                    Deputy Clerk
